IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1814
                              Filed October 12, 2016


IN THE INTEREST OF C.J.P.,
Minor Child,

D.P., Mother,
       Petitioner-Appellee,

J.E., Father,
       Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hansen,

Judge.



      An incarcerated father appeals the termination of his parental rights under

Iowa Code chapter 600A. AFFIRMED.



      Alexander D. Smith of Parrish Kruidenier Law Firm, Des Moines, and

Stephie N. Tran (until withdrawal), West Des Moines, for appellant father.

      Shane C. Michael of Michael Law Firm, West Des Moines, for appellee

mother.

      Cherie L. Johnson of Law Office of Cherie L. Johnson, P.L.C., West Des

Moines, guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., Tabor, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


TABOR, Judge.

       An incarcerated father, Jerry, appeals the district court’s order terminating

his parental rights to his four-year-old daughter, C.J.P. Jerry contends he did not

abandon his daughter as contemplated by Iowa Code section 600A.8(3) (2015).

He further argues severing their legal relationship is not in C.J.P.’s best interests.

       We disagree on both points.         As the district court observed, “even

considering his current situation,” Jerry has made only “minimal efforts” to

establish a relationship with C.J.P. Because Jerry has been in prison for most of

his daughter’s life and has done little to reach out to her, no parent-child bond

exists. The district court found C.J.P. was thriving in the care of her mother,

Danielle, and maternal grandparents, and exposure to Jerry—given his violent

criminal history—would not be in C.J.P.’s best interests. Because we reach the

same conclusions as the district court, we affirm.

       I.     Facts and Prior Proceedings

       Jerry had some visits with C.J.P. after she was born but never lived with

the child. He went to prison when his daughter was just three months old. Jerry

is serving a thirty-year prison sentence with a seven-year mandatory minimum on

convictions of robbery, theft, and conspiracy to deliver drugs. He is eligible for

parole in 2018 but testified parole is not guaranteed. Even after his release, he

will be required to live in a halfway house under the supervision of the Iowa

Department of Corrections.      Jerry has a history of committing assaults and

admits he was verbally abusive to Danielle during their relationship.

       Danielle and her parents are currently C.J.P.’s caretakers. C.J.P. has

lived with her maternal grandparents since she was an infant and is well
                                             3


integrated into their home. The grandparents took custody of C.J.P. when both

her parents were incarcerated. When asked by the guardian ad litem who her

“daddy” was, C.J.P. responded “Papa Terry”—her grandfather.

       Danielle filed a petition to terminate Jerry’s parental rights on March 31,

2015. The district court held a hearing in August and granted Danielle’s petition

in September 2015. Jerry now appeals.

       II.     Untimely Notice of Appeal

       The district court issued its termination order on Sunday, September 27—

via the Electronic Data Management System (EDMS). Jerry’s trial counsel did

not file a notice of appeal until October 28—one day after the thirty-day deadline.

Our supreme court asked the parties to file statements addressing its jurisdiction

to consider the untimely appeal. Jerry’s counsel explained she calculated the

filing deadline from Monday, September 28, when the clerk accepted the entry of

judgment.1 In November 2015, the supreme court issued an order submitting the

jurisdictional question with the appeal.         In December 2015, the court issued

Concerned Citizens of Se. Polk Sch. Dist. v. City Dev. Bd., 872 N.W.2d 399, 404

(Iowa 2015), which held the official filing date of an order is the date it is filed by

the court and electronically stamped in EDMS and not the date of the notice of

filing from the clerk’s office.

       Jerry’s appellate brief was drafted by new counsel, who acknowledges the

notice of appeal was untimely under the Concerned Citizens decision. Appellate

counsel contends trial counsel rendered ineffective assistance in missing the

1
  Danielle’s counsel did not file a statement and was late in seeking to file a proof brief.
The supreme court rejected her request to file a belated proof brief and ordered the
appeal to proceed without the appellee’s participation.
                                           4


deadline.2 Alternatively, Jerry asserts he is entitled to a delayed appeal because

it is in the interests of justice.

       We opt to take the second route. Our court has held the inherent power to

grant a delayed appeal extends to termination of parental rights cases under

chapter 232. See In re A.B., No. 99-0049, 1999 WL 976097, at *3 (Iowa Ct. App.

Oct. 27, 1999) (noting delayed appeals may be granted in criminal cases “when

counsel’s procedural errors have denied a defendant’s clearly expressed

intention and good faith effort to appeal” and finding the same due process

considerations apply to termination of parental rights cases). We believe the

same is true for indigent parents in termination cases arising under chapter 600A

and grant Jerry’s request for a delayed appeal. Cf. In re S.A.J.B., 679 N.W.2d
645, 651 (Iowa 2004) (holding Iowa’s equal protection clause guarantees

indigent parents the right to counsel in involuntary termination of parental rights

proceeding brought under chapter 600A).

       III.    Standard of Review

       We conduct a de novo review of termination proceedings under chapter

600A. See In re C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010). We defer to

the factual findings of the district court, especially witness-credibility findings, but

we are not bound by them. See In re G.A., 826 N.W.2d 125, 127 (Iowa Ct. App.

2012). When interpreting chapter 600A, the best interests of the child involved is

“the paramount consideration,” but we also give “due consideration” to the

interests of the child’s parents. See Iowa Code § 600A.1. The parent petitioning


2
 Due process considerations require appointed counsel to provide effective assistance.
Cf. In re D.W., 385 N.W.2d 570, 579 (Iowa 1986) (considering chapter 232 termination).
                                            5


for termination has the burden to show the other parent has abandoned the child.

See id. § 600A.8(3)(b); G.A., 826 N.W.2d at 129. The termination findings must

be based on clear and convincing proof. Iowa Code § 600A.8.

       IV.    Analysis

       A. Evidence of Abandonment

       Danielle’s petition for termination of Jerry’s parental rights alleged he had

abandoned C.J.P. under section 600A.8(3)(b).3 Abandonment means “reject[ing]

the duties imposed by the parent-child relationship.” Id. § 600A.2(19). That

rejection may be shown when the parent, “while being able to do so, mak[es] no

provision or mak[es] only a marginal effort to provide for the support of the child

or to communicate with the child.” Id.

       A parent is deemed to have abandoned a child who is six months of age

or older “unless the parent maintains substantial and continuous or repeated

contact with the child as demonstrated by contribution toward support of the child

of a reasonable amount, according to the parent’s means, and as demonstrated

by”: (1) visiting the child at least monthly when physically and financially able to

do so; (2) in lieu of visiting, having regular communication with the child or with

the person having custody of the child; or (3) living with the child for six months

within one year of the termination hearing and holding himself or herself out to be

the parent.    Id. § 600A.8(3)(b).      A parent’s subjective intent to maintain a

relationship with his or her child does not preclude a finding of abandonment if


3
  The petition also sought termination under section 600A.8(9): “[T]he parent has been
imprisoned and it is unlikely that the parent will be released from prison for a period of
five or more years.” The district court found Danielle had not proven this ground by clear
and convincing evidence because Jerry was eligible for parole in 2018.
                                         6


the parent’s subjective intent is not manifested through the actions listed in

subsection (b). Id. § 600A.8(3)(c).

       Under section 600A.8(3)(b), the threshold element of “substantial and

continuous or repeated contact” is economic contributions. The district court

found: “It is undisputed that [Jerry] has not provided any financial support for

C.J.P. during her life.” The court noted Jerry earned $120 per month through the

prison system and, admittedly, could have sent some portion of those earnings to

his mother to assist with C.J.P.’s support, but he did not do so.         Under the

predicate language of section 600A.8(3)(b), Jerry has abandoned his daughter.

See In re W.W., 826 N.W.2d 706, 710 (Iowa Ct. App. 2012).

       Not only has Jerry failed to provide financial support, he has not kept in

regular communication with C.J.P. or her maternal grandparents. Jerry’s only

effort to stay in touch with his young daughter is by writing her letters a few times

a year, including holiday and birthday greetings—all the while realizing she likely

did not receive them. Jerry has not inquired about the possibility of adding C.J.P.

to his visitor list at the Newton Correctional Facility or setting up telephone

conversations with her. He testified he considered making a recording of his

voice for C.J.P. but did not follow through with the plan. He has not asked any of

his family members to help him establish a relationship with C.J.P.

       It is true Jerry’s long-term incarceration allows him limited options to forge

bonds with his young daughter, but his own poor choices led to his predicament.

“Under Iowa’s termination case law, a parent ‘cannot use his incarceration as a

justification for his lack of relationship with the child.’” In re C.A.V., 787 N.W.2d

at 101 (citation omitted). Moreover, Jerry has not pursued those options that do
                                              7


exist in an effort to build a relationship with C.J.P. On this record, we find clear

and convincing evidence to support the district court’s finding of abandonment.

          B. Child’s Best Interests

          After the petitioning parent has established a statutory ground for

termination, that parent must prove termination of the other parent’s rights is in

the best interests of the child. In re R.K.B., 572 N.W.2d 600, 602 (Iowa 1998).

We turn to the question of C.J.P.’s best interests, giving “due consideration” to

the interests of Jerry and Danielle. See Iowa Code § 600A.1.

          After independently reviewing the record, we concur with the district

court’s assessment—termination of Jerry’s parental rights serves C.J.P.’s best

interests. In setting out an analytical framework to determine the best interests of

a child under chapter 600A, our supreme court has found the parallel provisions

in section 232.116(2)4 to be a useful guide. See In re A.H.B., 791 N.W.2d 687,

690–91 (Iowa 2010).           C.J.P.’s short-term and long-term nurturing is best

safeguarded by her maternal grandparents, who have raised her from infancy,

and her mother, who is now able to provide for the child’s well-being. Jerry’s

imprisonment on violent felony charges and his assaultive history do not make

him a good prospect for future parenting. Because Jerry has not created an

emotional bond with C.J.P., none is broken by the termination.

          AFFIRMED.


4
    Iowa Code section 232.116(2) states, in relevant part:
         [T]he court shall give primary consideration to the child’s safety, to the
         best placement for furthering the long-term nurturing and growth of the
         child, and to the physical, mental, and emotional condition and needs of
         the child. This consideration may include . . . :
                 a. Whether the parent’s ability to provide the needs of the child is
         affected by . . . the parent’s imprisonment for a felony.